DETAILED ACTION	

The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a Final office action prepared in response to Amendments to the Claims and Remarks filed by the applicant on November 23, 2021 relating to U.S. Patent Application No. 16/123,573 filed on September 6, 2018.  Claims 1, 12 and 20 have been amended.  Claims 1 – 5, 7 – 16 and 18 – 22 are pending and have been examined. 

Response to Arguments

Applicant's Remarks filed on November 23, 2021have been fully considered.

With regard to the 35 USC § 101 rejection Applicant asserts that the Office Action has improperly characterized the claimed subject matter as being directed to “commercial or legal interactions" when it is directed to a very specific improvement in obtaining identity data, obtaining consent to share one or more items of the profile data, performing transaction processing and sending transaction status data and one or more items of the obtained profile data in a secure manner and is not so broad as to monopolize "commercial or legal interactions" in general, and further, that the claimed features are not inherently involved in “commercial or legal interactions. (Remarks, pp. 18 – 19). Examiner respectfully disagrees. The abstract idea recites receiving, authenticating and processing a transaction request which amounts to commercial interactions involving business relations which falls under “Certain Methods of Organizing See Section 101 rejection below).  
Applicant further asserts, that in the alternative, Claim 1 as a whole integrates the judicial exception into a practical application and cites to Claim 1 of Example 42 (“automatically generating a message containing the updated information about the patient's condition by the content server whenever updated information has been stored; and transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information") in support of its assertion in that the instant Claim 1 provides a particular improvement. (Remarks 10 – 12). Examiner respectfully disagrees. In Example 42, a hypothetical method found eligible under § 101, the claims recited a method for physicians, who are physically separate and unaware of each other, access to remote patient medical records, locally stored on a computer in a non-standard format selected by each local physician. The hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations is not shared timely or not capable of being shared due to format inconsistencies between the data. The Example reasoned that although the hypothetical claims recited an abstract idea exception, it was applied in an eligible manner (practical application) by allowing remote physicians to share information in real time and in a standardized format, regardless of the format in which the information was locally stored. Here, unlike Example 42 which applied the abstract idea in an eligible manner (technical solution to a problem) to convert non-standardized data into standardized data to permit sharing in real time, the pending claims do not apply the abstract idea in an eligible manner because the retrieval, storage and transmission of profile data is not limited by any particular data structure. There is no updating of data. Data is being transmitted based on an 
Applicant also asserts that the claims as a whole amount to significantly more and that the Examiner’s analysis is incomplete in that there has been no Berkheimer evidence cited in support of well-understood, routine and conventional activities. (Remarks, pp. 12 – 14). Examiner respectfully disagrees. Berkheimer evidence was cited in Step 2B for the steps reciting sending profile data, transaction data and transaction status data which were noted as insignificant extra-solution activity involving data gathering in Step 2A, Prong 2. (See Section 101 rejection below). Applicant also asserts that the claim, as a whole, improves on prior art systems and amounts to significantly more than the exception itself. (Remarks, p. 14). Examiner respectfully disagrees. As discussed above, the claim elements recite data being transmitted based on an authentication. The toggle switch is recited at a high level and generally links the abstract idea to GUI technology and is used as a tool to implement the abstract idea with generic computer components, processors, memory and software
The Section 101 rejection is maintained.

With regard to the 35 USC § 103 rejection, Applicant has amended the limitations of independent Claims 1, 12 and 20 to include the underlined limitations “a request for profile data that specifies one or more types of profile data;”, “receive, via the communications module and from a client device, one or more credentials associated with an account and authenticate a session associated with the transaction processing request using the one or more credentials associated with the account without involvement by the requesting system;”, “a signal causing the client device to display a display screen that includes the obtained profile data and a toggle switch adjacent to each item of the obtained profile data, the toggle switch adjustable to indicate consent to share the associated item;” and “receive, via the communications module and from the client device, a signal indicating consent to share one or more items of the obtained profile data;”.  Applicant asserts that none of the cited references, particularly Ansari and McCormack, teach the elements of the amended claims. Applicant’s argument is moot in light of the newly cited art necessitated by Applicant’s amendments. (See Section 103 rejection below).
The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, 7 – 16 and 18 – 22 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 5, 7 - 11 and 21 are directed to computing system comprising a communication module, a processor and memory. Claims 12 – 16, 18 – 19 and 22 are directed to method. Claim 20 is directed to a non-transitory computer readable storage medium comprising computer-executable instructions. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing request including transaction data and a request for profile data that specifies one or more types of profile data; receive, via the communications module and from a client device, one or more credentials associated with an account and authenticate a session associated with the transaction processing request using the one or more credentials associated with the account without involvement of the requesting system; and during the authenticated session; send, via the communications module, a signal representing a request for the profile data; obtain, via the communications module, the requested profile data; responsive to obtaining the requested profile data, send, via the communications module and to the client device, a signal causing the client device to display a display screen that includes the obtained profile data and a toggle switch adjacent to each item of the obtained profile data, the toggle switch adjustable to indicate consent to share the associated item; receive, via the communications module and from the client device, a signal indicating consent to share one or more items of the obtained profile data; and responsive to receiving the signal indicating consent to share the one or more items of the obtained profile data; translate the one or more items of the obtained profile data into an encrypted format; perform transaction processing based on the transaction data; and send, via the communications module and to the requesting system, transaction status data based on the transaction processing and the one or more items of the obtained profile data in the encrypted format. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites receiving, authenticating and processing a transaction request which amounts to commercial interactions involving business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claims 12 and 20 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites  a computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing request including transaction data and a request for profile data that specifies one or more types of profile data; receive, via the communications module and from a client device, one or more credentials associated with an account and authenticate a session associated with the transaction processing request using the one or more credentials associated with the account without involvement by the requesting system; and during the authenticated session; send, via the communications module, a signal representing a request for the profile data; obtain, via the communications module, the requested profile data; responsive to obtaining the requested profile data, send, via the communications module and to the client device, a signal causing the client device to display a display screen that includes the obtained profile data and a toggle switch adjacent to each item of the obtained profile data, the toggle switch adjustable to indicate consent to share the associated item; receive, via the communications module and from the client device, a signal indicating consent to share one or more items of the obtained profile data; and responsive to receiving the signal indicating consent to share one or more items of the obtained profile data; translate the one or more items of the obtained profile data into an encrypted format; perform transaction processing based on the transaction data; and send, via the communications module and to the requesting system, transaction status data based on the transaction processing and one or more items of the obtained profile data in the encrypted format. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. The recited steps involving sending profile data, transaction data and transaction status data are insignificant extra-solution activity involving data gathering.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The recited steps recited steps involving sending profile data, transaction data and transaction status data are insignificant extra-solution activity involving data gathering and are recognized by those of ordinary skill in the art to be well-understood, routine and conventional activities. See, buySAFE, Inc. v. Google, Inc., 765F.3d 1350, 1355 (Fed. Cir 2014) (computer receives and sends information over a network), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) (storing and retrieving information in memory), Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (updating an activity log). Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 13 (profile data includes one or more of a name, a mailing address, a telephone number, an employer identity, an email address, a date of birth, a communication preference, a gender and a title), Claims 3 and 14 (create a profile in memory) Claims 4 and 15 (transaction status data includes a payment token), Claims 5 and 16 (transaction processing comprises determining transaction cannot be completed and status data is an indication), Claims 7 and 18 (store a record of consent in a log identifying the profile data), Claims 8 and 19 (send transaction completion data to a client device), Claim 9 (obtaining profile data from a permissioned blockchain network), Claim 10 (signal representing transaction processing request receiving from the requesting system), Claim 11 (transaction processing request received from client device after receiving a transaction initiation request from requesting system) and Claims 21 and 22 (send a signal representing a request for the and receive from the digital identity network the requested profile data) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 5, 7 – 16 and 18 - 22 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4 – 5, 7 - 8, 10 – 13, 15 – 16 and 18 - 22 are rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of McCormack et. al., US 2017/0142128 A1, (“McCormack”), in further view of Lacey et al., US 2017/0140174 A1, (“Lacey”), in further view of Linga et al., US 2016/0285835 A1, (“Linga”).

Claim 1:   
Anasari teaches:
A computing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed, configure the processor to: (See Ansari,  Par. 64 (FIG. 2 depicts an example system architecture that may be implemented to provide secure remote transaction in accordance with embodiments of the disclosure. In FIG. 2, a SRT server 202 may be in communication with a number of initiator servers 204 and facilitator servers 206 via a network connection 208. The SRT server 202 may also be in communication with a number of authorization entities 210 via a transaction processing network 212. In some embodiments, the SRT server 202 may be an example SRT server 110 of FIG. 1.), Par. 65 (In at least some embodiments, the SRT server 202
may include at least one memory 214 and one or more processing units (or processor(s)) 216. The processor(s) 216 may be implemented as appropriate in hardware, computer executable instructions, firmware or combinations thereof.))

receive, via the communications module, a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing requesting including transaction data and  *  *  * ; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

receive via the communications module and from a client device, one or more credentials associated with an account and authenticate a session associated with the transaction processing request using the one or more credentials associated with the account *  *  * ; and (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (The facilitator application obtains information about the user of the client device and authenticates the user based on the obtained information.))

* * * send, via the communications module and to the requesting system, transaction status data based on the transaction processing * * *.  (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, McCormack teaches:
* * * a request for profile data  *  *  *  ; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105).))

during the authenticated session; send, via the communications module, a signal representing a request for the profile data; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

obtain, via the communications module, the requested profile data; (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to obtaining the requested profile data, send, via the communications module and to the client device,  a signal  *  *  *  ; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ansari and McCormack do not teach, however, Lacey teaches:
*  *  *  that specifies one or more types of profile data  *  *  * ; (See Lacey, Par. 306 (The request includes an option for the user to approve or deny permission for select items of requested information.))
*  *  *  without involvement by the requesting system; and (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))

*  *  *   a signal causing the client device to display a display screen that includes the obtained profile data and a toggle switch adjacent to each item of the obtained profile data, the toggle switch adjustable to indicate consent to share the associated item; (See Lacey, Fig. 10A, Par 306 (The request includes an option for the user to approve or deny permission for select items of requested information. FIG. 10A, the user may interact with the GUI of the widget 1002 (e.g., touching and/or clicking on the additional options button 1008) to display specific items included in the consent request and the option to
assign permissions.), Fig. 10B, Par. 317 (The client device 102-1may display the consent log in a GUI upon receiving the widget from the server 104 (e.g., GUI of the widget 1010, FIG. 10B). The GUI may include a list of consents (and/or denials of consent).))

receive, via the communications module and from the client device, a signal indicating consent to share one or more items of the obtained profile data; and (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))
responsive to receiving the signal indicating consent to share the one or more items of the obtained profile data:  *  *  * ; perform transaction processing based on the transaction data; and send, via the communications module and to the requesting system, transaction status data based on the transaction processing and the one or more items of the obtained profile data  * * * . (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for displaying profile data on a user device so a user can give permission to share with a third party, as taught by Lacey. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data and display the data on a user device so a user can give permission to share with a third party so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data and Lacey’s step for displaying profile data on a user device so a user can give permission to share with a third party, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ansari, McCormack and Lacey do not teach, however, Linga teaches:
translate the one or more items of the obtained profile data into an encrypted format; (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

* * * in the encrypted format. (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari, McCormack and Lacey discussed above, a step for transmitting encrypted data, as taught by Linga. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. Lacey teaches a step for displaying profile data so a user can give permission to share with a third party. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data with the user’s permission and to encrypt that data so that the transmitted data would be secure.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data, Lacey’s step for displaying profile data so a user can give permission to share and Linga’s encrypting of transmitted data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari does not teach, however, McCormack teaches:
the profile data includes one or more of: a name, a mailing address, a telephone number, an employer identity, an email address, a date of  birth, a communication preference, a gender and a title. (See McCormack, Par. 3 (The contact center may personalize any communication with the user through additional information. The additional information may be received via profile information associated with the user. The profile information may relate to any service or network in which the user is associated and includes relevant personal information.), Par. 29 (The social networking website may enable the user to also show information related to the user profile 150 of the user including personal information such as biographical data and other information such as interests and hobbies of the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable

Claim 4:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari further teaches:        
the transaction status data includes a payment token associated with a primary account number.  (See Ansari Par. 86 (The SRT server generates a token which may be mapped to the selected account. Once the SRT server has identified the supplemental information to be included in the transaction it may provide the token to the initiator server which may subsequently complete the transaction and present a confirmation notification. In some embodiments, to do this, the initiator server may provide the token to the resource provider.))

Claim 5:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
determining that the transaction cannot be completed, and wherein the transaction status data is an indication that the transaction cannot be completed.  (See Ansari, Par. 29 (Authorization response message may include status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call for authorization.))

Claim 7:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
store a record of the consent in a log identifying the profile data (See Ansari, Par. 55 (Once obtained, the authentication data may be transmitted to the facilitator application server 114 that corresponds to the facilitator application used to collect the authentication data. The authentication data may then be compared to authentication data on record for that user by the facilitator application server 114.))

Claim 8:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
during the authenticated session, send a signal representing transaction completion data to the client device associated with the authenticated session. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include one or more status indicators (ie. Approval- transaction was approved). The authorization response message may also include an authorization code in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device that indicates approval of the transaction.))

Claim 10:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
the signal representing the transaction processing request is received from the   requesting system. (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may be received from an initiator upon selection of a checkout element on a webpage of a resource provider. The request may include information about the user and/or the transaction.))

Claim 11:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari further teaches:
the signal representing the transaction processing request is received from the client device and wherein the client device is configured to send the signal representing the transaction processing request after receiving a transaction initiation request from the requesting system. (See Ansari Par. 35 (An initiator provides a resource provider a link to embed within a checkout element. The link, when activated by a user wishing to transact with the resource provider, may initiate the processes described herein in order to facilitate a transaction between the user and the resource provider.), Par. 74 (FIG. 3 depicts a swim lane diagram which illustrates an example process for conducting a transaction using a SRT platform in accordance with at least some embodiments. Depicted in FIG. 3 are interactions between various components as described herein. In particular, the process 300 depicts interactions between a client device 236, a resource provider 232, an initiator server 204, a SRT server 202, and a facilitator server 206.))

Claim 12:  
Ansari teaches:
A method of providing profile data, the method comprising: receiving a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing requesting including transaction data and * * * ; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

receiving, from a client device, one or more credentials associated with an account and authenticating a session associated with the transaction processing request using the one or more credentials associated with the account  *  *  * ; (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (The facilitator application obtains information about the user of the client device and authenticates the user based on the obtained information.))

* * * sending, to the requesting system, transaction status data based on the transaction processing * * *. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, McCormack teaches: 
* * * a request for profile data  * * * ; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105).))

33during the authenticated session; sending a signal representing the request for profile data; and (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

obtaining the requested profile data; (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to obtaining the requested profile data, sending, to the client device, a signal   *  *  * ; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable

Ansari and McCormack do not teach, however, Lacey teaches:
*  *  *  that specifies one or more types of profile data; (See Lacey, Par. 306 (The request includes an option for the user to approve or deny permission for select items of requested information.))

*  *  *  without involvement by the requesting system; and (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))

*  *  *  a signal causing the client device to display a display screen that includes the obtained profile data and a toggle switch adjacent to each item of the obtained profile data, the toggle switch adjustable to indicate consent to share the associated item; (See Lacey, Fig. 10A, Par 306 (The request includes an option for the user to approve or deny permission for select items of requested information. FIG. 10A, the user may interact with the GUI of the widget 1002 (e.g., touching and/or clicking on the additional options button 1008) to display specific items included in the consent request and the option to
assign permissions.), Fig. 10B, Par. 317 (The client device 102-1may display the consent log in a GUI upon receiving the widget from the server 104 (e.g., GUI of the widget 1010, FIG. 10B). The GUI may include a list of consents (and/or denials of consent).))

receiving, from the client device, a signal indicating consent to share one or more items of the obtained profile data; and (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))
responsive to receiving the signal indicating consent to share the one or more items of the obtained profile data:  *  *  * ; performing transaction processing based on the transaction data; and sending, to the requesting system, transaction status data based on the transaction processing and the one or more items of the obtained profile data  * * * . (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for displaying profile data on a user device so a user can give permission to share with a third party, as taught by Lacey. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data and display the data on a user device so a user can give permission to share with a third party so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data and Lacey’s step for displaying profile data on a user device so a user can give permission to share with a third party, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ansari, McCormack and Lacey do not teach, however, Linga teaches:
translating the one or more items of the obtained profile data into an encrypted format; (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

* * * in the encrypted format. (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari, McCormack and Lacey discussed above, a step for transmitting encrypted data, as taught by Linga. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. Lacey teaches a step for displaying profile data so a user can give permission to share with a third party. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data with the user’s permission and to encrypt that data so that the transmitted data would be secure.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data, Lacey’s step for displaying profile data so a user can give permission to share and Linga’s encrypting of transmitted data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, McCormack teaches:
the profile data includes one or more of: a name, a mailing address, a telephone number, an employer identity, an email address, a date of  birth, a communication preference, a gender and a title. (See McCormack, Par. 3 (The contact center may personalize any communication with the user through additional information. The additional information may be received via profile information associated with the user. The profile information may relate to any service or network in which the user is associated and includes relevant personal information.), Par. 29 (The social networking website may enable the user to also show information related to the user profile 150 of the user including personal information such as biographical data and other information such as interests and hobbies of the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
the transaction status data includes a payment token associated with a primary account number. (See Ansari Par. 86 (The SRT server generates a token which may be mapped to the selected account. Once the SRT server has identified the supplemental information to be included in the transaction it may provide the token to the initiator server which may subsequently complete the transaction and present a confirmation notification. In some embodiments, to do this, the initiator server may provide the token to the resource provider.))

Claim 16:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
determining that the transaction cannot be completed, and wherein the transaction status data is an indication that the transaction cannot be completed.  (See Ansari, Par. 29 (Authorization response message may include status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call for authorization.))

Claim 18:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
storing a record of the consent in a log identifying the profile data.  (See Ansari, Par. 55 (Once obtained, the authentication data may be transmitted to the facilitator application server 114 that corresponds to the facilitator application used to collect the authentication data. The authentication data may then be compared to authentication data on record for that user by the facilitator application server 114.))

Claim 19:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari further teaches:
during the authenticated session, sending a signal representing transaction completion data to the client device associated with the authenticated session. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include one or more status indicators (ie. Approval- transaction was approved). The authorization response message may also include an authorization code in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device that indicates approval of the transaction.))

Claim 20:
Ansari teaches:
A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed, configure a processor to: (See Ansari, Par. 106 (The code may be stored on a non-transitory computer-readable storage medium, in the form of a computer program including a plurality of instructions executable by one or more processors.))

receive a signal representing a transaction processing request for a transaction initiated at a requesting system, the transaction processing request including transaction data and      * * * ; (See Ansari, Par. 107 (Process 800 may begin at 802, when a request to complete a transaction is received. The request may include information about the user and/or the transaction.))

receive, from a client device, one or more credentials associated with an account and authenticate a session associated with the transaction processing request using the one or more credentials associated with the account  *  *  * ; (See Ansari, Par. 107 (The request may include an identifier that may be used to identify the user such as an email address that may be linked to an account maintained with respect to a user.), Par.110 (Facilitator application authenticates the user.))

35* * * send, to the requesting system, transaction status based on the transaction processing * * *. (See Ansari, Par. 29 (An "authorization response message" may be a message that responds to an authorization request. In some cases, it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval- transaction was approved; Decline- transaction was not approved; or Call Center- response pending more information, merchant must call the toll-free authorization phone number. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the resource provider's access device (e.g. POS equipment) that indicates approval of the transaction.))

Ansari does not teach, however, McCormack teaches:   
* * * a request for profile data  *  *  * ; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105).))

33during the authenticated session; send a signal representing the request for profile data;  (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

obtain the requested profile data; (See McCormack, Par. 38 (In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

responsive to obtaining the requested profile data, send, to the client device, a signal  *  *  * ; (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ansari and McCormack do not teach, however, Lacey teaches:
*  *  *  that specifies one or more types of profile data; (See Lacey, Par. 306 (The request includes an option for the user to approve or deny permission for select items of requested information.))
*  *  *  without involvement by the requesting system; and (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))

*  *  *   a signal causing the client device to display a display screen that includes the obtained profile data and a toggle switch adjacent to each item of the obtained profile data, the toggle switch adjustable to indicate consent to share the associated item; (See Lacey, Fig. 10A, Par 306 (The request includes an option for the user to approve or deny permission for select items of requested information. FIG. 10A, the user may interact with the GUI of the widget 1002 (e.g., touching and/or clicking on the additional options button 1008) to display specific items included in the consent request and the option to
assign permissions.), Fig. 10B, Par. 317 (The client device 102-1may display the consent log in a GUI upon receiving the widget from the server 104 (e.g., GUI of the widget 1010, FIG. 10B). The GUI may include a list of consents (and/or denials of consent).))

receive, from the client device, a signal indicating consent to share one or more items of the obtained profile data; and (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))

responsive to receiving the signal indicating consent to share the one or more items of the obtained profile data:  *  *  * ; perform transaction processing based on the transaction data; and send, to the requesting system, transaction status data based on the transaction processing and the one or more items of the obtained profile data  * * * . (See Lacey, Par. 7 (The method includes receiving, from a third party, a request for personal information associated with a user, generating, in a system agnostic widget, a consent request for requesting authorization to release the personal information associated with the user to the third party; transmitting the consent request to a client device of the user via the widget; and in response to receiving authorization to release the personal information from the client device via the widget, facilitating provision of the personal information to the third party.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari and McCormack discussed above, a step for displaying profile data on a user device so a user can give permission to share with a third party, as taught by Lacey. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data and display the data on a user device so a user can give permission to share with a third party so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data and Lacey’s step for displaying profile data on a user device so a user can give permission to share with a third party, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Ansari, McCormack and Lacey do not teach, however, Linga teaches:
translate the at least portion of the obtained profile data into an encrypted format; (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present
the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

* * * in the encrypted format. (See Linga, Par. 48 (The data is then encrypted via a particular type of encryption 229 and a wrap per 228 is applied to the data so the user interface may present the data as a particular format regardless of the data contents. The data creation module 230 performs the data securing functions and creates the modified data 240.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari, McCormack and Lacey discussed above, a step for transmitting encrypted data, as taught by Linga. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. Lacey teaches a step for displaying profile data so a user can give permission to share with a third party.  It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data with the user’s permission and to encrypt that data so that the transmitted data would be secure.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data, Lacey’s step for displaying profile data so a user can give permission to share and Linga’s encrypting of transmitted data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:  
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari does not teach, however, McCormack teaches:   
send, via the communications module and to a digital identity network, a signal representing a request for the requested profile data; and receive, via the communications module and from the digital identity network, the requested profile data. (See McCormack, Par. 38 (The access data may be used to generate a permission grant
token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105). In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22:  
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, McCormack teaches:   
sending, to a digital identity network, a signal representing a request for the requested profile data; and receiving, from the digital identity network, the requested profile data.  (See McCormack, Par. 38 (The access data may be used to generate a permission grant token. The token may represent a form in which the access data is provided to the accessor. Therefore, the accessor such as the contact center 112 may transmit a request for the temporary access to the profile entity 155 (e.g., as identified by the further identifier of the third party from the access data received from the user device 105) by transmitting a request including the identifying information (e.g., user identifier as is also received from the user device 105). In response to this request and after verifying whether the temporary access is to be provided, the profile entity 155 may return the token that may be used to temporarily access the user profile 150 corresponding to the user identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari discussed above, a step for allowing a third party to access a user’s profile data, as taught by McCormack. Ansari teaches systems and methods for providing secure remote transactions. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include a step for allowing a third party to access a user’s profile data so that the third party can further verify the user for a requested transaction.  Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing and McCormack’s step of allowing a third party to access a user’s profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims  3 and 14 are rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of McCormack et al., US 2017/0142128 A1, (“McCormack”), in further view of Lacey et al., US 2017/0140174 A1, (“Lacey”), in further view of Linga et al., US 2016/0285835 A1, (“Linga”), in further view of  Gurevich et al., US 2018/0276580 A1, (“Gurevich”).

Claim 3:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 1 above.
Ansari does not teach, however, Gurevich teaches:
the requesting system is configured to create a profile in memory associated with the requesting system based on the profile data. (See Gurevich, Par. 24 (The network system 100 can enable individual requesters and providers to register with the network service in order to request services and provide services, respectively, and can store profile data for the requesters and providers (e.g., in a user database(s), not illustrated in FIG. 1 for purposes of simplicity).)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari, McCormack, Lacey and Linga discussed above, a step for storing profile data, as taught by Gurevich. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. Lacey teaches a step for displaying profile data so a user can give permission to share with a third party. Linga teaches a step for encrypting transmitted data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for providing and storing a user’s profile data so that the resource provider can create a record of the user’s profile data in its system and eliminate the need for requesting the user’s profile data for future transactions. Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormak’s step of allowing a third party to access a user’s profile data, Lacey’s step for displaying profile data so a user can give permission to share, Linga’s step for encrypting transmitted data and Gurevich’s storing of profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, Gurevich teaches:
the requesting system is configured to create a profile in memory associated with the requesting system based on the profile data.  (See Gurevich, Par. 24 (The network system 100 can enable individual requesters and providers to register with the network service in order to request services and provide services, respectively, and can store profile data for the requesters and providers (e.g., in a user database(s), not illustrated in FIG. 1 for purposes of simplicity).)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari, McCormack, Lacey and Linga discussed above, a step for storing profile data, as taught by Gurevich. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. Lacey teaches a step for displaying profile data so a user can give permission to share with a third party. Linga teaches a step for encrypting transmitted data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for providing and storing a user’s profile data so that the resource provider can create a record of the user’s profile data in its system and eliminate the need for requesting the user’s profile data for future transactions. Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormak’s step of allowing a third party to access a user’s profile data, Lacey’s step for displaying profile data so a user can give permission to share, Linga’s step for encrypting transmitted data and Gurevich’s storing of profile data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim  9  is rejected under 35 U.S.C. 103 as being unpatenable over Ansari et al., US 2018/0276660 A1, (“Ansari”), in view of McCormack et al., US 2017/0142128 A1, (“McCormack”), in further view of Lacey et al., US 2017/0140174 A1, (“Lacey”), in further view of Linga et al., US 2016/0285835 A1, (“Linga”), in further view of  Pead, US 2018/0144153 A1, (“Pead”).

Claim 9:
Ansari, McCormack, Lacey and Linga teach each and every element of Claim 12 above.
Ansari does not teach, however, Pead teaches:
obtaining the requested profile data includes obtaining the requested profile data from a permissioned blockchain network.  (See Pead, Par. 7 (System and methods enable a user to selectively authorize a third-party provider to query a user’s lifetime value blockchain to obtain limited, relevant, and digitally verifiable information regarding the user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Ansari, McCormack, Lacey and Linga discussed above, a step for obtaining user data from a blockchain network, as taught by Pead. Ansari teaches systems and methods for providing secure remote transactions. McCormack teaches allowing a third party to access a user’s profile data. Lacey teaches a step for displaying profile data so a user can give permission to share with a third party. Linga teaches a step for encrypting transmitted data. It would have been obvious for Ansari in his systems and methods of providing secure remote transactions to include steps for a user permitting a third party to access the user’s profile data from a permissioned blockchain network so that a third party can access a user’s secure profile data. Since the claimed invention is merely a combination of old elements, Ansari’s secure transaction processing, McCormack’s step of allowing a third party to access a user’s profile data, Lacey’s step for displaying profile data so a user can give permission to share, Linga’s step for encrypting transmitted data, and Pead’s obtaining profile data from a permissioned blockchain, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/11/2022